Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 08/18/2022.
3.	Claims 1-20 are present for examination.  

Claim Rejections - 35 USC § 101
4.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection made in the Remarks (pages 6-7) are not persuasive.  The examiner maintains the rejection and the further explanation is set forth below:  
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claims 9-20, claims 9 and 15 recite the phrase “one or more computer readable storage media….”  These claims are not statutory because the specification does not clearly define and limit definition of the recited “computer readable storage media” to only a non-transitory media.  Applicant’s argument in view of the specification, paragraphs 0078 and 0080 is not persuasive because the claims recite “computer readable storage media” while these paragraphs discloses “computer readable storage medium.”   Therefore, according to
MPEP, Subject Matter Eligibility of Computer Readable Media

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during
proceedings before the USPTO. See In reZletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their term reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal perse, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach: A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Thus, claims 9 and 15 are not statutory under the 35 U.S.C. 101 and the examiner suggests to amend the claim limitation by (1) adding “non-transitory” to the claim OR (2) changing “media” to “medium” (i.e., “computer readable storage medium”).  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 7,581,118 (hereinafter McGovern) in view of U.S. 2014/0281330 (hereinafter Baldwin).

	Regarding claims 1, 9 and 15, McGovern discloses a computer-implemented method for operating a storage system, the computer-implemented method comprising:
receiving, by one or more computer processors, from a file system manager a message indicating that a data object is to be encrypted, wherein the data object is stored in a storage system; and rendering, by one or more computer processors, a content of the set of storage blocks unreadable (col. 4, lns. 54-col. 5, lns. 6; col. 6, lns. 23-54; “In operation 606, the remaining set of blocks in disk region 502 (i.e., blocks 502a, 502b, and 504f-504i, but not blocks 504c, 504d and 504e) are re-encrypted in place, by using a second (new) encryption key for disk region 502a.  During the re-encryption process, the blocks are first decrypted using the first encryption key, and then encrypted using the new encryption key.  The blocks 504-504e comprising the file ‘A’ are not re-encrypted”; and “…Once the first encryption key is discarded, the file ‘A’ has been sanitized, even though the blocks 504c-504e may not have been overwritten, since the data stored in the disk region 502a is unreadable without the first encryption key.”)
McGovern does not explicitly disclose the features of determining, by one or more computer processors, in response to the received message, a set of unallocated storage blocks that were previously allocated for storing at least a portion of the data object; and rendering a content of the set of unallocated storage blocks unreadable.   However, Baldwin discloses the feature of monitoring resource allocation and deallocation requests ([0067]).  Baldwin also discloses that “…The request includes header information identifying the application generating the request.  In step 404, the mapping table (see, for example, Table 1, above) is consulted to determine whether the write instruction will result in the allocation of a new physical block, or whether the write instruction will occur on a physical block that had been previously allocated…” ([0068 and 0071-0072]).  Further, Baldwin discloses that “In certain embodiments, files or data sets can be optionally encrypted.  The uploader can set a passphrase and the data will be encrypted… This provides researchers with pre-publication access controls with the option of leaving a data set encrypted indefinitely” ([0086]) [the examiner interprets that a data set encrypted indefinitely would read on the limitation of “a content of the set of unallocated storage blocks unreadable”] and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Baldwin in the system of McGovern in view of the desire to enhance the disk sanitization scheme by utilizing the deallocated physical blocks resulting in improving the disk encryption process.  In addition, McGovern discloses a computer program product for operating a storage system, the computer program product comprising: one or more computer readable storage media; and a computer system for operating a storage system, the computer system comprising: one or more computer processors; one or more computer readable storage media (col. 7, lns. 1-12; fig. 3).

Regarding claims 2, 10 and 16, McGovern in view of Baldwin discloses the method wherein the storage system is a tiered storage system comprising at least two storage tiers, and wherein the determining the set of unallocated storage blocks comprises:
identifying, by one or more computer processors, the set of unallocated storage blocks of a storage tier of the at least two storage tiers previously allocated to the data object and migrated to a different storage tier of the at least two storage tiers of the at least two storage tiers currently allocated to the data object (McGovern: col. 1, lns. 60-col. 2, lns. 4) and (Baldwin: [0044 and 0058]).  Therefore, the limitations of claims 2, 10 and 16 are rejected in the analysis of claims 1, 9 or 15, and the claims are rejected on that basis.

Regarding claims 3, 11 and 17, McGovern in view of Baldwin discloses the method wherein the rendering the content of the set of unallocated storage blocks unreadable comprises erasing the content of the set of unallocated storage blocks (McGovern: col. 2, lns. 5-13; col. 3, lns. 13-28) and (Baldwin: [0070]).  Therefore, the limitations of claims 3, 11 and 17 are rejected in the analysis of claims 1, 9 or 15, and the claims are rejected on that basis.

Regarding claims 4, 12 and 18, McGovern in view of Baldwin discloses the method wherein the rendering the content of the set of unallocated storage blocks unreadable comprises overwriting the content of the set of unallocated storage blocks (McGovern: col. 6, lns. 23-54) and (Baldwin: [0070-0071]).  Therefore, the limitations of claims 4, 12 and 18 are rejected in the analysis of claims 1, 9 or 15, and the claims are rejected on that basis.

Regarding claims 5, 13 and 19, McGovern in view of Baldwin discloses the method wherein the rendering the content of the set of unallocated storage blocks unreadable comprises encrypting the content of the set of unallocated storage blocks (McGovern: col. 6, lns. 23-54) and (Baldwin: [0086]). Therefore, the limitations of claims 5, 13 and 19 are rejected in the analysis of claims 1, 9 or 15, and the claims are rejected on that basis.

Regarding claims 6, 14 and 20, McGovern in view of Baldwin discloses the method wherein the data object comprises at least one of a file, a logical unit, a logical volume, or a block of data (McGovern: abstract).  Therefore, the limitations of claims 6, 14 and 20 are rejected in the analysis of claims 1, 9 or 15, and the claims are rejected on that basis.

Regarding claim 7, McGovern in view of Baldwin discloses the method wherein the storage system is a tiered storage system comprising at least two storage tiers and the data object is stored in a first storage tier of the at least two storage tiers and wherein the determining the set of unallocated storage blocks comprises:
determining, by one or more computer processors, an unencrypted copy of the data object in a different storage tier than the first storage tier; generating, by one or more computer processors, a message indicating the unencrypted copy (McGovern: col. 3, lns. 13-28 and 38-50) and (Baldwin: [0044 and 0068-0069]).  Therefore, the limitations of claim 7 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Allowable Subject Matter
10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art fails to disclose or make obvious, neither singly nor in combination, a computer-implemented method further comprising, in addition to the other recited features of the claim, the features of encrypting, by one or more computer processors, the unencrypted copy of the data object, and rendering, by one or more computer processors, blocks in the first storage tier relating to content of the unencrypted copy of the data object unreadable copy in the manner recited in claim 8.

Response to Arguments
11.	Applicant’s arguments, see Remarks, filed 08/18/2022, with respect to claims 1, 9 and 15 have been fully considered and are persuasive.  The previously issued Office action has been withdrawn. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161